United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-4072
                                  ___________

Lautha Anderson, Sr.,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Missouri.
Missouri Department of Corrections;     *
State of Missouri; Correctional Medical *    [UNPUBLISHED]
Services; D. Bellkw; Mike Kemna;        *
Rhonda Almanza; Mathews; Newkirk; *
Central Office Legal Department; E.     *
Conley,                                 *
                                        *
             Appellees.                 *
                                  ___________

                            Submitted: October 7, 2005
                               Filed: November 2, 2005
                                ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Lautha Anderson appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim. Anderson
alleged that the Missouri Department of Corrections, the State of Missouri,
Correctional Medical Services, “Mrs. Bellkw,” Crossroads Correctional Center
(CrCC) Superintendent Mike Kemna, R.N. Rhonda Almanza, CrCC Dr. Mathews,
CrCC Dr. Newkirk, Central Office Legal Department, Regional Director Mr. E.
Conley, CrCC “Nurse Sue,” and CrCC Dr. Kuruvilla were deliberately indifferent to
his serious medical needs.

       Having carefully reviewed the record, we conclude preservice dismissal was
inappropriate as to Drs. Mathews, Newkirk, and Kuruvilla, and Nurse Sue. Liberally
construing the complaint, Anderson might prove facts demonstrating that each of
these defendants was deliberately indifferent to Anderson’s serious medical needs.
See Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam) (pro se complaint must
be liberally construed); Conley v. Gibson, 355 U.S. 41, 45-46 (1957) (complaint fails
to state claim if it appears beyond doubt plaintiff can prove no facts entitling him to
relief); Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard for
deliberate-indifference claim). We therefore remand so those defendants may be
served and the claims against them may be further developed.

       The judgment is affirmed as to the remaining defendants, however, because
either they are not subject to suit under section 1983, or Anderson failed to allege
how they personally were involved in the deprivation of his rights.
                       ______________________________




                                         -2-